COURT OF APPEALS FOR THE
                                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                                     ORDER ON MOTION

Cause number:                      01-13-00219-CV
Style:                             Anne Moreland
                                   v. Suri Dorai
Date motion filed*:                August 29, 2014
Type of motion:                    Motion by Non-Texas Pro Se Appellant Who Resides Outside of Texas for Permission to
                                   Participate in Appellate Proceeding
Party filing motion:               Appellant
Document to be filed:

Is appeal accelerated?        No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                          Current Due date:
         Date Requested:

Ordered that motion is:

                   Granted
                    If document is to be filed, document due:
                             Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                   Denied
                   Dismissed (e.g., want of jurisdiction, moot)
                   Other: _____________________________________
          See TEX. R. APP. P. 9.1(b) (“A party not represented by counsel must sign any document that the party files and
          give the party’s mailing address, telephone number, fax number, if any, and email address.”).




Judge’s signature: /s/ Terry Jennings
                   

Panel consists of       ____________________________________________

Date: September 16, 2014